The Engraving Masters, Inc. 3717 W. Woodside Spokane, WA 99208 September 22, 2009 To: United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: The Engraving Masters, Inc. (the “Registrant”) Form 8-K Filed August 3, 2009 File No.: 000-52942 Dear Sir or Madam: On August 3, 2009, the Registrant filed a current report on Form 8-K regarding a change of its certifying accountants.Subsequently, the Commission notified the Registrant that the PCAOB had revoked the registration of Moore & Associates, Chartered, the Registrant’s prior certifying accounting firm. The Registrant hereby acknowledges that, if necessary, its present certifying accountants, De Joya Griffith & Company, LLC, are prepared to re-audit any period, as may be required. Best Regards, /s/ David Uddman David Uddman President The Engraving Masters, Inc.
